Title: Reporting of House Debates, [26 September] 1789
From: Madison, James
To: 


[26 September 1789]

   
   Burke moved that the House no longer permit reporting of the debates, but he later withdrew the motion. Tucker then moved that the House sanction an accurate and impartial publication of the debates.



Mr. Madison Thought it improper to throw impediments in the way of such information, as the house had hitherto permitted from the purest motives; but he believed it equally improper to give the publication of their debates a legislative sanction; because it would be making the speakers, in some instances where they were misunderstood, answerable for the sentiments they never entertained. He had seen, in the newspapers, very great misconceptions of what fell from him; but he had no reason to believe it was done in order to cast a veil over his declarations, or pervert them, with an intention of rendering him ridiculous. He believed the same was just, as it applied to the speeches of other gentlemen. But, be this as it might, it gave him no concern, because he was not responsible for what was published, as it was done without his interference. If any thing was done in this matter, which tended to give a sanction to any publication, he presumed the members must be, individually, at the trouble of correcting and revising their speeches: This was an inconvenience he did not wish to encounter; he, therefore, concluded it best to leave it on its present footing.
